Order entered July 10, 2013




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-12-00685-CV

                MATTHEW JENKINS AND J.W. JENKINS, Appellants

                                        V.

   STEWART TITLE COMPANY AND JPMORGAN CHASE BANK, N.A., Appellees

                    On Appeal from the County Court at Law No. 5
                                Dallas County, Texas
                        Trial Court Cause No. CC-12-03062-E

                                     ORDER
      Appellee Stewart Title Company’s Motion for Damages for Frivolous Appeal is

DENIED.




                                               /s/   DAVID LEWIS
                                                     JUSTICE